


Exhibit 10(n)(1)

 

 

ALBANY INTERNATIONAL CORP.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective as of

January 1, 1994

 

As amended and restated

As of June 30, 2002

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

 

 

 

 

 

ARTICLE II

Effective Date

 

 

 

 

 

 

ARTICLE III

Participation in the Plan

 

 

 

 

 

 

ARTICLE IV

Benefits

 

 

 

 

 

 

 

A.

Determination of Benefits

 

 

 

 

 

 

B.

Form and Timing of Benefit Payments

 

 

 

 

 

 

C.

Vesting

 

 

 

 

 

ARTICLE V

Plan Administration

 

 

 

 

 

 

 

A.

The Committee

 

 

 

 

 

 

B.

Powers, Duties, Etc. of the Committee

 

 

 

 

 

ARTICLE VI

Miscellaneous

 

 

 

 

 

 

 

A.

Amendment

 

 

 

 

 

 

B.

Termination

 

 

 

 

 

 

C.

Funding

 

 

 

 

 

 

D.

Benefits Not Assignable

 

 

 

 

 

 

E.

Plan Not a Contract of Employment

 

 

 

 

 

 

F.

Benefits Payable to Minors, Incompenents and Others

 

 

 

 

 

 

G.

Construction

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE I

 


DEFINITIONS

 

A.                                   Actuarial Equivalent:  The determination of
one benefit as actuarially equivalent to another benefit using the actuarial
assumptions used for such purpose under the Pension Plus Plan.

 

B.                                     Aggregate Credited Service:  “Aggregate
Credited Service” as defined in the Pension Plus Plan.

 

C.                                     Beneficiary:  Any person entitled to
receive any payment of benefits due under the Pension Plus Plan with respect to
a Participant after the Participant’s death, whether pursuant to the
Participant’s designation or otherwise.

 

D.                                    Benefit:  The benefit payable to a
Participant or Beneficiary pursuant to Article IV of the Plan.

 

E.                                      Board of Directors:  The Board of
Directors of the Corporation, and any persons empowered by the Corporation’s
certificate of incorporation, the Corporation’s by-laws or resolution of the
Board of Directors of the Corporation, to exercise the powers of the Board of
Directors of the Corporation with respect to the Plan.

 

--------------------------------------------------------------------------------


 

F.                                      Committee:  The Employee Benefits
Committee appointed by the Board of Directors to be the administrator of the
Pension Plus Plan pursuant to Article VII thereof.

 

G.                                     Compensation:  “Compensation” as defined
in the Pension Plus Plan, but determined without regard to the Compensation
Limit.

 

H.                                    Compensation Limit:  The limitations
contained in IRC Section 401(a)(17), as amended from time to time.

 

I.                                         Corporation:  Albany International
Corp. and any successor thereto.

 

J.                                        Employee:  Any person employed by the
Corporation or a “Participating Affiliate” (as defined in the Pension Plus Plan)
on a salaried basis who is an “Eligible Employee” (as defined in the Pension
Plus Plan) under the Pension Plus Plan.

 

K.                                    ERISA:  The Employee Retirement Income
Security Act of 1974, as amended.

 

L.                                      IRC:  The Internal Revenue Code of 1986,
as amended.

 

M.                                 Participant:  Any Employee who is eligible to
participate in the Plan pursuant to Article III hereof.

 

2

--------------------------------------------------------------------------------


 

N.                                    Pension Plus Plan:  The Albany
International Corp. Pension Plus Plan, as it may be amended from time to time.

 

O.                                    Plan:  The Albany International Corp.
Supplemental Executive Retirement Plan, as it may be amended from time to time.

 

P.                                      Prosperity Plus Plan:  The Albany
International Corp. Prosperity Plus Plan, as it may be amended from time to
time.

 

ARTICLE II

 

Effective Date

 

The Plan shall be effective January 1, 1994 with respect to Participants whose
benefit payments under the Pension Plus Plan commence or will commence on or
after January 1, 1994.

 

ARTICLE III

 

Participation in the Plan

 

An Employee who is a participant in the Pension Plus Plan shall become a
Participant in this Plan effective as of the date on which (a) his or her
Compensation during any calendar year beginning on or after January 1, 1994
exceeds the limitations set forth in IRC Section 401(a)(17)

 

3

--------------------------------------------------------------------------------


 

or (b) his or her benefits under the Pension Plus Plan are limited by reason of
the application of the limitations of IRC Sections 401(a)(4) or 415 (including
the combined limitations contained in IRC Section 415 on benefits payable under
the Pension Plus Plan and the Prosperity Plus Plan), including the treasury
regulations promulgated thereunder.  An Employee who becomes a Participant shall
remain a Participant so long as he or she is entitled to any benefits under the
Plan.

 

ARTICLE IV

 

Benefits

 

A.                                   Determination of Benefits

 

1.                                       Excess Article IV Benefits.  A
Participant’s or Beneficiary’s Benefit under this Section IV.A.1 of the Plan
shall be determined as the excess, if any, of:

 

(a)                                  the Actuarial Equivalent of the amount of
monthly benefits to which such Participant or Beneficiary would have been
entitled under Article IV of the Pension Plus Plan, determined without regard to
Appendix L of such plan, and determined without regard to (i) the Compensation
Limit and (ii) the limitations imposed pursuant to IRC Sections 401(a)(4) and
415, expressed as a single life annuity; over

 

4

--------------------------------------------------------------------------------


 

(b)                                 the Actuarial Equivalent of the amount of
monthly benefits to which such Participant or Beneficiary actually is entitled
from time to time under Article IV of the Pension Plus Plan, determined without
regard to Appendix L of such plan, and expressed as a single life annuity.

 

2.                                       Excess Appendix L Benefits.  A
Participant’s or Beneficiary’s benefit under this Section IV.A.2 of the Plan
shall be determined as the excess, if any, of (1) the Account credits provided
for in Section I of Appendix L of the Pension Plus Plan, over (2) the Account
credits actually credited to and payable from such Participant’s Account under
Appendix L of the Pension Plus Plan, after application of the limits described
in Section II of Appendix L.

 

B.                                     Form and Timing of Benefit Payments

 

1.                                       Excess Article IV Benefits.  The
Actuarial Equivalent of a Participant’s or Beneficiary’s Benefit under Section
IV.A.1 of the Plan shall be paid to the Participant or Beneficiary in the same
form as benefits are paid to such Participant or Beneficiary under the Pension
Plus Plan and payment of such Benefit shall commence at the same time as
benefits to such Participant or Beneficiary under the Pension Plus Plan
commence, unless the Committee

 

5

--------------------------------------------------------------------------------


 

directs that the Actuarial Equivalent of the Participant’s or Beneficiary’s
benefits under the Plan shall be paid at a different time and in a different
form.

 

2.                                       Excess Appendix L Benefits.  The actual
amount of any Participant’s Benefit under Section IV.A.2 of the Plan shall be
paid to the Participant in cash as soon as practicable after it accrues.

 

3.                                       Taxes.  Any payments hereunder shall be
subject to any applicable tax withholding requirements.

 

C.                                     Vesting

 

Nothwithstanding anything in this Plan to the contrary, no Participant or
Beneficiary shall be entitled to receive any benefits under Section IV.A.1 of
this Plan unless the Participant (1) is actually employed by the Corporation or
an “Affiliate” (as defined in the Pension Plus Plan) on or after his or her
attainment of age 55 and (2) has completed ten years of Aggregate Credited
Service.

 

ARTICLE V

 

Plan Administration

 

A.                                   The Committee

 

1.                                       The Plan shall be administered by the
Committee.

 

6

--------------------------------------------------------------------------------


 

2.                                       The Committee shall act by a majority
of its members at any time in office and such action may be taken either by a
vote at a meeting or in writing without a meeting.  The Committee may authorize
any person to execute any document or documents on its behalf, and any
interested person, upon receipt of notice of such authorization directed to it,
may thereafter accept and rely upon any document executed by such authorized
person until the Committee shall deliver to such interested person a revocation
of such authorization.

 

3.                                       A member of the Committee who also is a
Participant shall be disqualified from voting or acting upon any matter relating
specifically to the Participant.

 

B.                                     Power, Duties, Etc. of the Committee

 

1.                                       The Committee shall have the power to
construe the Plan and to determine all questions of fact that may arise
thereunder, and any such construction or determination shall be conclusively
binding upon all persons interested in the Plan.

 

2.                                       Subject to the terms of the Plan, the
Committee may establish rules and procedures satisfactory to it for the
administration of the Plan and the transaction of its business.

 

7

--------------------------------------------------------------------------------


 

3.                                       All payments of benefits or expenses of
the Plan shall be made by the Corporation at the direction of the Committee.

 

4.                                       The Committee shall have all the
rights, powers, duties and obligations granted or imposed upon it elsewhere in
the Plan.

 

5.                                       The Committee may designate other
persons to carry out the responsibilities of the Committee provided for
hereunder.

 

6.                                       To the extent permitted under
applicable law, the Committee shall not be subject to and shall be indemnified
by the Corporation for any liabilities arising from any action or omission
respecting the Plan.

 

ARTICLE VI

 

Miscellaneous

 

A.                                   Amendment

 

The Board of Directors and the Employee Benefits Committee (each acting by an
appropriately adopted resolution at a meeting or action in writing without a
meeting) shall each have the right at any time to amend the Plan in whole or in
part, effective retroactively, or otherwise; provided, however, that no
amendment shall decrease the amount that would be payable to a Participant

 

8

--------------------------------------------------------------------------------


 

or Beneficiary hereunder determined as if the Participant terminated employment
with the Corporation immediately prior to such amendment and had begun to
receive retirement benefits under the Pension Plus Plan, so long as the
Participant had attained age 55 and had completed ten years of Aggregate
Credited Service under the Pension Plus Plan on the date such amendment is
adopted.

 

B.                                     Termination

 

The Board of Directors (acting by an appropriately adopted resolution at a
meeting or action in writing without a meeting) reserves the right to terminate
the Plan; provided, however, that such termination shall not decrease the amount
payable to a Participant or Beneficiary hereunder determined as if the
Participant had terminated employment with the Corporation immediately prior to
the termination of the Plan and had begun to receive retirement benefits under
the Pension Plus Plan, so long as the Participant had attained age 55 and had
completed ten years of Aggregate Credited Service under the Pension Plus Plan on
the date on which the Plan is terminated.  All other provisions of the Plan
shall remain in effect unless otherwise amended.

 

9

--------------------------------------------------------------------------------


 

C.                                     Funding

 

The Benefits payable under the Plan shall be unfunded.  Benefits under the Plan
shall be paid from the general assets of the Corporation.  The Corporation may
establish a trust pursuant to a trust agreement and make contributions thereto
for the purpose of assisting the Corporation in meeting its obligations in
respect of Benefits payable under the Plan.  Any such trust agreement shall
contain procedures to the following effect:

 

(a)                                  In the event of the insolvency of the
Corporation, the trust fund will be available to pay the claims of any creditor
of the Corporation to whom a distribution may be made in accordance with state
and federal bankruptcy laws.  The Corporation is subject to a pending proceeding
as a debtor under the federal Bankruptcy Code (or any successor federal statute)
or any state bankruptcy code.  In the event the Corporation becomes insolvent,
the Board of Directors and chief executive officer of the Corporation shall
notify the trustee of that event as soon as practicable.  Upon receipt of such
notice, or if the trustee receives other written allegation of the Corporation’s
insolvency, the trustee shall cease making payments of benefits from the trust
fund, shall hold the trust fund for the benefit of the Corporation’s creditors,
and shall take such steps that are necessary to determine

 

10

--------------------------------------------------------------------------------


 

within 30 days whether the Corporation is insolvent.  In the case of the
trustee’s actual knowledge of or other determination of the Corporation’s
insolvency, the trustee will deliver assets of the trust fund to satisfy claims
of the Corporation’s creditors as directed by a court of competent jurisdiction;

 

(b)                                 The trustee shall resume payment of benefits
under the trust agreement only after the trustee has determined that the
Corporation is not insolvent (or is no longer insolvent, if the trustee had
previously determined the Corporation to be insolvent) or upon receipt of an
order of a court of competent jurisdiction requiring such payment.  If the
trustee discontinues payment of benefits pursuant to Paragraph (a) of this
Section and subsequently resumes such payment, the first payment on account of a
Participant following such discontinuance shall include an aggregate amount
equal to the difference between the payments which would have been made on
account of such Participant under the trust agreement and the aggregate payments
actually made on account of such Participant by the Corporation during any such
period of discontinuance, plus interest on such amount at a rate equivalent to
the net rate of return earned by the trust fund during the period of such
discontinuance.

 

11

--------------------------------------------------------------------------------


 

D.                                    Benefits Not Assignable

 

Benefits provided under the Plan may not be anticipated, assigned (either at law
or in equity), alienated or subject to attachment, garnishment, levy, execution
or other legal or equitable process other than pursuant to the laws of descent
and distribution.  The foregoing notwithstanding, a valid beneficiary
designation filed in accordance with Appendix L of the Pension Plus Plan shall
also govern the payment of any benefits under Section IV.A.2 of this Plan in
case of the death of a Participant.

 

E.                                      Plan Not a Contract of Employment

 

The Plan is not a contract of employment, and the terms of employment of any
employee of the Corporation or its “Affiliates” (as defined in the Pension Plus
Plan) shall not be affected in any way by the Plan or related instruments except
as specifically provided in the Plan or such related instruments.  The
establishment of the Plan shall not be construed as conferring any legal rights
upon any Employee for a continuation of employment, nor shall it interfere with
the right of the Corporation or an “Affiliate” (as defined in the Pension Plus
Plan) to discharge any employee and to treat him or her without regard to the
effect which such treatment might have upon

 

12

--------------------------------------------------------------------------------


 

him or her as a Participant.  Each Participant and all persons who may have or
claim any right by reason of his or her participation shall be bound by the
terms of the Plan and all Agreements entered into pursuant thereto.

 

F.                                      Benefits Payable to Minors, Incompetents
and Others

 

In the event any benefit is payable to a minor or an incompetent or to a person
otherwise under a legal disability, or who, in the sole discretion of the
Committee, is by reason of advanced age, illness or other physical or mental
incapacity incapable of handling and disposing of his or her property, or
otherwise is in such position or condition that the Committee believes that such
person could not utilize the benefit for his or her support or welfare, the
Committee shall have discretion to apply the whole or any part of such benefit
directly to the care, comfort, maintenance, support, education or use of such
person, or pay the whole or any part of such benefit to the parent of such
person, the guardian, committee, conservator or other legal representative,
wherever appointed, of such person, the person with whom such person is
residing, or to any other person having the care and control of such person. 
The receipt of any such person to whom such payment on behalf of any Participant
or Beneficiary is made shall be sufficient discharge therefor.

 

13

--------------------------------------------------------------------------------


 

G.                                     Construction

 

1.                                       The Plan is intended to qualify as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
referred to in Section 201(2) of ERISA, and its terms shall be interpreted
accordingly.  Otherwise, the laws of the State of New York shall control the
interpretation and performance of the terms of the Plan.

 

2.                                       If any provision of the Plan, or the
application of any such provision to any person or circumstances, shall be
invalid under any federal or state law, neither the application of such
provision to persons or circumstances other than those as to which such
provision is invalid nor any other provisions of the Plan shall be affected
thereby.

 

3.                                       The headings and subheadings in the
Plan have been inserted for convenience of reference only, and are to be ignored
in any construction of the provisions thereof.

 

14

--------------------------------------------------------------------------------
